DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/02/2022 has been entered. Claims 1, 25 and 27 has been amended. Claims 17 has been cancelled. Claims 11 and 17-24 were previously cancelled. Claim 30 is new. Claims 1-10, 12-16 and 25-30 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10, 13-14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali (Pub. No.: US 2017/0333239 A1) in view of Pattison et al. (Pub. No.: US 2018/0116850 A1).
	Regarding claim 1, Cardinali discloses (fig. 1-3) a gastrointestinal implant device (100) configured for controlling absorption of nutrients (¶ 0015, ln. 1-5), the device comprising:
a float (inflatable member 10) configured to be positioned within a stomach (see fig. 1, ¶ 0039, ln. 1-4), wherein the float comprises:
an upper region defining a proximal end of the float (see uppermost inflatable body 14, fig. 1), the upper region including:
an outer sidewall (see fig. 1),
an inner sidewall (see fig. 1), and
a hollow interior defined between the outer sidewall and the inner sidewall, wherein the hollow interior is configured to hold a fluid (¶ 0040, ln. 1-5),
a lower region defining a distal end of the float (see lowermost inflatable body 14, fig. 1), the lower region defining a taper (see fig. 1, ¶ 0038, ln. 1-5),
a first opening at a distal end of the float (see fig. 1), and
a second opening (aperture 12) at the proximal end of the float, wherein the second opening is configured to receive consumed food from a lower esophagus sphincter (¶ 0036, ln. 4-5); and
a bypass tube (elongated flexible sleeve 20) connected with the float at the distal end of the float (¶ 0043, ln. 1-3) such that the bypass tube is configured to receive consumed food through the first opening (¶ 0049, ln. 1-7), wherein the bypass tube comprises a plurality of openings (permeable ¶ 0046, ln. 1-2). 
	While Cardinali does not explicitly disclose that the float is configured selectively remain within the stomach by buoyant forces acting on the float, this limitation is implied by the structure disclosed by Cardinali as the float of Cardinali is inflated and thus remains within the stomach by buoyant forces acting on the float. Further, Cardinali does not explicitly disclose wherein the float is configured to float freely relative to the stomach, however, this limitation is implied by the structure disclosed by Cardinali as the float of Cardinali is not anchored to the stomach and is thus configured to float freely relative to the stomach. 
	Cardinali fails to disclose wherein the second opening is larger than the first opening such that the taper of the lower region is configured to guide consumed food received through the second opening into the first opening; and wherein the float is configured to fit loosely within the stomach and thereby allow some food entering from the lower esophagus sphincter to bypass the float and the bypass tube.  
Pattison teaches (fig. 1, 5A-5B) a gastrointestinal implant device configured for controlling absorption of nutrients (abstract) and thus in the same field of endeavor comprising a second opening that is larger than the first opening (¶ 0025, ln. 1-10) such that the taper of the lower region is configured to guide consumed food received through the second opening into the first opening (¶ 0025, ln. 1-3), wherein the float is configured to fit loosely within the stomach and thereby allow some food entering from the lower esophagus sphincter to bypass the float and the bypass tube (see arrows of fig. 5B, ¶ 0065, ln. 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float of Cardinali such that the second opening is larger than the first opening such that the taper of the lower region is configured to guide consumed food received through the second opening into the first opening, as taught by Pattison, in order to reduce a risk of occlusion (Pattison ¶ 0025, ln. 1-3). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float of Cardinali such that it is configured to fit loosely within the stomach and thereby allow some food entering from the lower esophagus sphincter to bypass the float and the bypass tube, as taught by Pattison, in order to control the rate of weight loss (Pattison ¶ 0065, ln. 6-12).  
Regarding claim 2, Cardinali discloses (fig. 1-2) a self-sealable port (port 15 comprising valve 17 ¶ 0040, ln. 3-6) in fluid communication with the hollow interior (¶ 0040, ln. 3-4), wherein the port is configured to allow the fluid to be added or removed from the float (¶ 0040, ln. 1-6).  
	Regarding claim 4, Cardinali discloses (fig. 1) wherein the float comprises a funnel shape (see fig. 1, ¶ 0038, ln. 1-5).
	Regarding claim 5, Cardinali discloses (fig. 1) wherein the float comprises two or more sections (inflatable bodies 14, ¶ 0036, ln. 1-3, see fig. 1). 
	Regarding claim 6, Cardinali discloses (fig. 1) wherein a portion of the hollow interior of the float is defined by each of the sections (¶ 0036, ln. 1-3, ¶ 0040).
	Regarding claim 7, Cardinali discloses wherein the sections are each collapsible (¶ 0073, ln. 1-3).  
	Regarding claim 10, Cardinali in view of Pattison fail to teach wherein the device is configured to fit with the stomach such that the second opening of the float is configured to receive a first portion of the consumed food, while the device is configured to permit a second portion of the consumed food to bypass the second opening of the float to pass through the stomach normally.  
Pattison teaches (fig. 1-5B) wherein the device is configured to fit with the stomach such that the second opening of the float is configured to receive a first portion of the consumed food, while the device is configured to permit a second portion of the consumed food to bypass the second opening of the float to pass through the stomach normally (see food and arrows of fig. 5B, ¶ 0065, ln. 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cardinali in view of Pattison such that it is configured to fit with the stomach such that the second opening of the float is configured to receive a first portion of the consumed food, while the device is configured to permit a second portion of the consumed food to bypass the second opening of the float to pass through the stomach normally, as taught by Pattison, in order to control the rate of weight loss (Pattison ¶ 0065, ln. 6-12).  

	Regarding claim 13, Cardinali discloses (fig. 1) wherein the bypass tube is configured to extend within a gastrointestinal tract such that a duodenum region past a duodenal papilla is covered by the bypass tube (bypass tube is positioned in first part of small intestine, i.e., duodenum ¶ 0019, ln. 4-5 and therefore duodenal papilla is covered by the bypass tube).  
	Regarding claim 14, Cardinali in view of Pattison fail to teach wherein the bypass tube is configured to extend within a gastrointestinal tract to part of a jejunum of the gastrointestinal tract.  
Pattison teaches (fig. 4) wherein the bypass tube (sleeve 100) is configured to extend within a gastrointestinal tract to part of a jejunum of the gastrointestinal tract (see fig. 4, bypass tube is configured to be positioned at distal region of the small intestine ¶ 0010, ln. 10-14 which extend to part of the jejunum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube of Cardinali in view of Pattison such that it is configured to extend within a gastrointestinal tract to part of a jejunum of the gastrointestinal tract in order to allow nutrients to be absorbed in the jejunum. 
Regarding claim 29, Cardinali discloses (fig. 1) wherein the taper of the lower region defines a first taper, and the upper region defines a second taper (see fig. 1).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cardinali in view of Pattison, as applied to claim 2 above, and further in view of Kagan et al. (Pub. No.: US 2015/0366693 A1). 
Regarding claim 3, Cardinali in view of Pattison fail to teach wherein the port is formed on an absorbable film.  
Kagan teaches (fig. 32A) a gastrointestinal implant device (400) in the same filed of endeavor comprising a float (inflatable balloon 462) that further comprises an absorbable film (dissolvable portion, ¶ 0300, ln. 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port of Cardinali in view of Pattison such that it formed on the absorbable film of Kagan. Doing so allows the float to be self-deflating (Kagan, ¶ 0300, ln. 13). Further, positioning the port such that it is formed on the absorbable film would have been obvious as it would minimize the number of openings on the float and prevent fluid from escaping. The particular placement of the port would not have modified the operation of the device and is an obvious matter of design choice (see MPEP §2144.04.VI.C.). 

Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali in view of Pattison, as applied to claim 1 above, in view of Hingston et al. (Pub. No.: US 2017/0135836 A1). 
Regarding claim 8, Cardinali in view of Pattison wherein a size of the plurality of openings of the bypass tube varies. 
Hingston teaches (figs. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6), wherein the bypass tube comprises a plurality of openings (porous regions 34) (¶ 0028, ln. 1-10), wherein a size of the plurality of openings of the bypass tube varies (¶ 0032, ln. 1-3). Hingston teaches (fig. 4) that the pore size may vary based on the weight loss goal of the patient and how much chyme is desired to contact the small intestine inner lumen and hence nutrition uptake from the chyme (¶ 0032, ln. 14-19). Thus, Hingston teaches that the size of the plurality of openings is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Cardinali in view of Pattison such that they vary, as taught by Hingston, in order to optimize nutrient absorption in a particular region of the bypass tube (Hingston, ¶ 0032, ln. 3-8).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious. 
Regarding claim 9, Cardinali in view of Pattison fail to teach wherein the plurality of openings of the bypass tube extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof.  
Hingston teaches (figs. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6), wherein the bypass tube comprises a plurality of openings (porous regions 34) (¶ 0028, ln. 1-10), wherein the plurality of openings of the bypass tube extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof (¶ 0033, ln. 15-17, see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Cardinali in view of Pattison such that they extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof, as taught by Hingston in order to allow nutrients to pass through the openings at various locations of the bypass tube and about the length and periphery of the bypass tube. 
Regarding claim 16, Cardinali in view of Pattison fail to teach wherein the bypass tube is configured to permit digestive fluid to flow into the bypass tube through one or more of the plurality of openings under peristalsis motion.  
Hingston teaches (fig. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6) configured to permit digestive fluid to flow into the bypass tube through one or more of a plurality of openings (¶ 0029, ln. 9-11). 
While Hingston does not explicitly teach that digestive fluid flows into the bypass tube through the plurality of openings under peristalsis motion, this limitation is implied as the bypass tube of Hingston is positioned in the intestine (abstract) and therefore undergoes peristalsis motion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube of Cardinali in view of Pattison such that it is configured to permit digestive fluid to flow into the bypass tube through one or more of the plurality of openings under peristalsis motion, as taught by Hingston, in order to allow for digestive hormones to interact with the chyme inside the bypass tube, making the nutrients available for absorption if the chyme exits the bypass tube (Hingston ¶ 0029, ln. 9-14).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cardinali in view of Pattison, as applied to claim 1 above, in view of Hingston and further in view of Cully et al. (Pub. No.: US 2008/0255678 A1).
Regarding claim 12, Cardinali in view of Pattison fail to teach wherein the bypass tube comprises multiple sections that are selectively joinable by mechanical fastening with absorbable material.  
Hingston teaches (figs. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6), wherein the bypass tube comprises multiple sections that can be separated (¶ 0026, ln. 6-9).
Further, Cully teaches (fig. 13A-13B) a gastrointestinal device in the same field of endeavor (abstract) wherein components of the device are selectively joinable by mechanical fastening with absorbable material (¶ 0155, ln. 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bypass tube of Cardinali in view of Pattison such that it comprises multiple sections, as taught by Hingston, that are selectively joinable by mechanical fastening with absorbable material, as taught by Cully. Providing sections that are selectively joinable permits the removal of the device, section by section (Hingston, ¶ 0027, ln. 1-2) and mechanical fastening with absorbable material would allow for the removal of the device after a period of time. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cardinali in view of Pattison, as applied to claim 1 above, in view of Laufer (Pub. No.: US 2010/0191167 A1).
Regarding claim 15, Cardinali in view of Pattison fail to teach a plurality of curtains that are connectable with an inner sidewall of the bypass tube, wherein each of the plurality of curtains are configured to selectively cover one of the plurality of openings.  
Laufer teaches (fig. 1B) a gastrointestinal implant (100) in the same field of endeavor comprising a bypass tube (conduit 108), the device further comprising a plurality of curtains (¶ 0039, ln. 6-7), wherein each of the plurality of curtains are configured to selectively cover one of the plurality of openings (apertures 110) (absorbable substance placed over the apertures, ¶ 0039, ln. 6-7). 
While Laufer does not teach that the plurality of curtains are connectable with an inner side wall of the bypass tube, this limitations of claim 15 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The plurality of curtains taught by Laufer are capable of being connectable with an inner side wall of the bypass tube and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Further, positioning the plurality of curtains such that they are connected with an inner side wall of the bypass tube would not have modified the operation of the device and is held to be an obvious matter of design choice (see MPEP §2144.04.VI.C.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cardinali in view of Pattison such that it comprises a plurality of curtains configured to selectively cover one of the plurality of openings, as taught by Laufer. Doing so would allow fluid to only exit the apertures if there is a backflow due to fluid build-up in the bypass tube (Laufer, ¶ 0039, ln. 6-9).  

Claims 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali, in view of Hingston, in view of Laufer and further in view of Pattison.
	Regarding claim 25, Cardinali discloses (fig. 1-3) a gastrointestinal implant device (100) configured for controlling absorption of nutrients (¶ 0015, ln. 1-5), the device comprising:
a float (inflatable member 10) configured to be positioned within a stomach (see fig. 1, ¶ 0039, ln. 1-4), wherein the float comprises
an outer sidewall (see fig. 1), wherein the float defines a full shape extending along a length of the outer sidewall (¶ 0038, ln. 1-5),
an inner sidewall (see fig. 1),
 a hollow interior defined between the outer sidewall and the inner sidewall, wherein the hollow interior is configured to hold a fluid (¶ 0040, ln. 1-5),
a first opening at a distal end of the float (see fig. 1), and
a second opening (aperture 12) at the proximal end of the float, wherein the second opening is configured to receive consumed food from a lower esophagus sphincter (¶ 0036, ln. 4-5); and
a bypass tube (elongated flexible sleeve 20) connected with the distal end of the float (¶ 0043, ln. 1-3), the bypass tube defining a length (see fig. 1), 
	While Cardinali does not explicitly disclose that the float is configured selectively remain within the stomach by buoyant forces acting on the float, this limitation is implied by the structure disclosed by Cardinali as the float of Cardinali is inflated and thus remains within the stomach by buoyant forces acting on the float.
	Further, Cardinali fails to disclose wherein the bypass tube comprises: (i) a first plurality of openings positioned along a first region of the length of the bypass tube, and (ii) a second plurality of openings positioned along a second region of the length of the bypass tube, wherein the second region is configured to be positioned within an intestine of a gastrointestinal tract, wherein each opening of the second plurality of openings includes a respective curtain, wherein the each opening of the second plurality of openings and the corresponding curtain together define a one-way passage, wherein the one-way passage is configured to permit material within the intestine of the gastrointestinal tract to enter into an interior of the bypass tube from outside of the bypass tube, wherein the openings of the second plurality of openings are smaller than the openings of the first plurality of openings, wherein the float is configured to fit loosely within the stomach and thereby allow some food entering from the lower esophagus sphincter to bypass the float and the bypass tube.
	Hingston teaches (figs. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6), wherein the bypass tube comprises: 
a first plurality of openings positioned along a first region of the length of the bypass tube (region 34a), and 
a second plurality of openings positioned along a second region of the length of the bypass tube (region 34b),
	Wherein the second region is configured to be positioned within an intestine of a gastrointestinal tract (¶ 0030, ln. 4-5), wherein each opening of the second plurality of openings define a passage, wherein the passage is configured to permit material within the intestine of the gastrointestinal tract to enter into an interior of the bypass tube from outside of the bypass tube (¶ 0029, ln. 9-11, ¶ 0030, ln. 4-5). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube of Cardinali such that it comprises (i) a first plurality of openings positioned along a first region of the length of the bypass tube, and (ii) a second plurality of openings positioned along a second region of the length of the bypass tube, wherein the second region is configured to be positioned within an intestine of a gastrointestinal tract, wherein each opening of the second plurality of openings define a passage, wherein the passage is configured to permit material within the intestine of the gastrointestinal tract to enter into an interior of the bypass tube from outside of the bypass tube, as taught by Hingston in order to in order to allow digestive hormones to interact with chyme inside the bypass tube, making the nutrients available for absorption if the chyme exits the bypass tube (Hingston ¶ 0029, ln. 9-14).
Further, Hingston teaches (fig. 4) that the pore size may vary based on the weight loss goal of the patient and how much chyme is desired to contact the small intestine inner lumen and hence nutrition uptake from the chyme (¶ 0032, ln. 14-19). Thus, Hingston teaches that the size of the plurality of openings is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings such that the second plurality of openings are smaller than the first plurality of openings, in order to provide a plurality of openings sized based on the weight loss goal of the patient (¶ 0032, ln. 14-16).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious. 
Laufer teaches (fig. 1B, 2G) a gastrointestinal implant (100) in the same field of endeavor comprising a bypass tube (conduit 108), the device further comprising an opening (104) including a respective curtain (valve, ¶ 0052), the opening and the corresponding curtain together define a one-way passage (valve, ¶ 0052, ¶ 0055, ln. 13-15), wherein the one-way passage is configured to permit material within the intestine of the gastrointestinal tract to enter into an interior of the bypass tube from outside of the bypass tube (¶ 0036, ln. 2-4, ¶ 0055, ln. 13-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each opening of the second plurality of openings of Cardinali in view of Hingston such that they include a respective curtain, as taught by Laufer, thus providing a one-way passage in order to prevent the back flow of digestive fluid (Laufer ¶ 0055, ln. 13-15). 
Pattison teaches (fig. 1, 5A-5B) a gastrointestinal implant device configured for controlling absorption of nutrients (abstract) and thus in the same field of endeavor wherein the float is configured to fit loosely within the stomach and thereby allow some food entering from the lower esophagus sphincter to bypass the float and the bypass tube (see arrows of fig. 5B, ¶ 0065, ln. 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float of Cardinali such that it is configured to fit loosely within the stomach and thereby allow some food entering from the lower esophagus sphincter to bypass the float and the bypass tube, as taught by Pattison, in order to control the rate of weight loss (Pattison ¶ 0065, ln. 6-12).  
	Regarding claim 26, Cardinali in view of Hingston, Laufer and Pattison fail to teach wherein the first region of the length of the bypass tube is a proximal region of the length of the bypass tube, wherein the second region of the length of the bypass tube is a distal region of the length of the bypass tube, such that the first plurality of openings is closer to the float and the second plurality of openings is further from the float.  
	Hingston teaches (fig. 1-4) wherein the first region of the length of the bypass tube is a proximal region of the length of the bypass tube (see fig. 3-4), wherein the second region of the bypass tube is a distal region of the length of the bypass tube (see fig. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube of Cardinali in view of Hingston, Laufer and Pattison such that the first region of the length of the bypass tube is a proximal region of the length of the bypass tube, wherein the second region of the length of the bypass tube is a distal region of the length of the bypass tube as taught by Hingston which would provide the first plurality of openings is closer to the float and the second plurality of openings is further from the float in order to optimize the absorption of Fe++, Ca++ and Mg++ in the first region (see Hingston fig. 3-4) and allow digestive fluids to enter the bypass tube in the second region, making the nutrients available for absorption if the chyme exits the bypass tube (Hingston ¶ 0029, ln. 9-14). 
	Regarding claim 30, Cardinali in view of Hingston, Laufer and Pattison fail to teach wherein the first plurality of openings are sized larger than 3 millimeters and the second plurality of openings are smaller than 3 millimeters.
Hingston teaches (fig. 4) wherein the plurality of openings may be between 1-5 mm in diameter (¶ 0032, ln. 11-12) which overlaps with the claimed range of larger than 3 millimeters and smaller than 3 millimeters. Hingston further teaches that the pore size may vary based on the weight loss goal of the patient and how much chyme is desired to contact the small intestine inner lumen and hence nutrition uptake from the chyme (¶ 0032, ln. 14-19). Thus, Hingston teaches that the size of the plurality of openings is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first plurality of openings and the second plurality of openings of Cardinali in view of Hingston, Laufer and Pattison such that they are larger than 3 millimeters and smaller than 3 millimeters, respectively, in order to provide a plurality of openings sized based on the weight loss goal of the patient (¶ 0032, ln. 14-16).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious. 

 Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali in view of Egan (Pub. No.: US 2005/0256587 A1).
	Regarding claim 25, Cardinali discloses (fig. 1-3) a gastrointestinal implant device (100) configured for controlling absorption of nutrients (¶ 0015, ln. 1-5), the device comprising:
a float (inflatable member 10) configured to be positioned within a stomach (see fig. 1, ¶ 0039, ln. 1-4), wherein the float comprises
an outer sidewall (see fig. 1),
an inner sidewall (see fig. 1),
a hollow interior defined between the outer sidewall and the inner sidewall, wherein the hollow interior is configured to hold a fluid (¶ 0040, ln. 1-5),
a first opening at a distal end of the float (see fig. 1), and
a second opening (aperture 12) at the proximal end of the float, wherein the second opening is configured to receive consumed food from a lower esophagus sphincter (¶ 0036, ln. 4-5); and
a bypass tube (elongated flexible sleeve 20) connected with the distal end of the float (¶ 0043, ln. 1-3), wherein the bypass tube comprises:
a sidewall defining an interior of the bypass tube (see fig. 1),
a plurality of openings positioned along the sidewall of the bypass tube (the bypass tube may be permeable ¶ 0046, ln. 1-3). 
	While Cardinali does not explicitly disclose that the float is configured selectively remain within the stomach by buoyant forces acting on the float, this limitation is implied by the structure disclosed by Cardinali as the float of Cardinali is inflated and thus remains within the stomach by buoyant forces acting on the float.
	Further, Cardinali fails to disclose a plurality of curtains configured to cover each of the plurality of openings, wherein the plurality of curtains are positioned along the sidewall of the bypass tube in the interior of the bypass tube, wherein the plurality of openings and the plurality of curtains together define a plurality of one-way passageways along the bypass tube, wherein the plurality of one-way passageways is configured to restrict food that passes from the float through the bypass tube from exiting the interior of the bypass tube out through any of the plurality of one-way passageways, wherein the plurality of one-way passages is further configured to permit digestive fluid within an intestine of a gastrointestinal tract to enter into the interior of the bypass tube from outside the bypass tube.  
	Egan teaches (fig. 2) a gastrointestinal implant device (gastric bypass prostheses 10) configured for controlling absorption of nutrients (abstract) and thus in the same field of endeavor comprising a plurality of curtains configured to cover each of the plurality of openings (flaps ¶ 0083, ln. 4-8), wherein the plurality of openings is positioned along the sidewall of the bypass tube (tube 14, ¶ 0083, ln. 4-5), wherein the plurality of openings and the plurality of curtains together define a plurality of one-way passages along the bypass tube (¶ 0083, ln. 4-8), wherein the plurality of one-way passages is configured to restrict food that passes through the bypass tube from exiting the interior of the bypass tube out through any of the plurality of one-way passages (¶ 0083, ln. 4-8), wherein the plurality of one-way passages is further configured to permit digestive fluid within an intestine of a gastrointestinal tract to enter into the interior of the bypass tube from outside the bypass tube (¶ 0083, ln. 4-8).
While Egan does not teach that the plurality of curtains are positioned in the interior of the bypass tube, the particular placement of the plurality of curtains would not have modified the operation of the device and is held to be an obvious matter of design choice (see MPEP §2144.04.VI.C.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube of Cardinali such that it comprises the curtains of Egan in order for food to effectively bypass the absorptive components of the upper digestive track (Egan ¶ 0017) while allowing stomach acid to mix with the food, thereby breaking down food to facilitate passage through the device and the non-isolated portion of the GI tract (Egan ¶ 0020).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-16 and 25-30 have been considered but are moot because the new ground of rejection does not rely on the same interpretation and/or combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued, see OA Appendix 03/04/2022, that Pattison teaches nutrients passed out of the sleeve lumen, thus such modification such that the plurality of openings permit digestive fluid to enter into the interior of the bypass tube teaches away from Pattison. The new grounds of rejection relies on Cardinali which teaches that the bypass tube may be permeable (¶ 0046, ln. 1-3) and does not explicitly disclose that in all embodiments, nutrients is passed out of the lumen to be absorbed. Accordingly, such modifications to the primary reference Cardinali do not teach away.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                                

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781